708 N.W.2d 447 (2006)
474 Mich. 1058
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Charles Andrew DORCHY, Defendant-Appellant.
Docket No. 129801, COA No. 263104.
Supreme Court of Michigan.
February 3, 2006.
On order of the Court, the application for leave to appeal the October 20, 2005 *448 judgment of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.
MARKMAN, J., dissents and states as follows:
I would grant leave to appeal to resolve what is, in my judgment, a significant constitutional question: whether the exception set forth in Harrison v. United States, 392 U.S. 219, 222, 88 S.Ct. 2008, 20 L.Ed.2d 1047 (1968), to the general rule that a defendant who chooses to testify in a first trial waives the privilege against compulsory self-incrimination in a second trial is applicable where, as here, such defendant testified in the first trial only after the government introduced evidence later found to be in violation of the Sixth Amendment. I would also resolve the apparent conflict between the the Court of Appeals decision in this case, which concluded that the Harrison exception applies only to evidence that is both illegally obtained and improperly admitted, and the Court of Appeals decision in People v. Armentero, 148 Mich.App. 120, 126, 384 N.W.2d 98 (1986), which concluded that the Harrison exception applies to evidence that infringes upon any "basic constitutional value."
MARILYN J. KELLY, J., joins the statement of MARKMAN, J.